DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1651406-9, filed on 10/27/2016.

Claim Objections
2.	Claim 15 is objected to because of the following informalities: “according to any of claim 13” in claim 15 line 2 should be changed to “according to claim 13”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 3 recites the limitation "a first set of apertures" in lines 11-12. It is unclear if the first set of apertures is the same “at least one first set of apertures” recited previously in claim 2 or if the first set of apertures is an additional set of apertures. Additionally, claim 3 recites the limitation “wherein each of the first and second set of apertures (401, 402, 403, 404) comprises the at least one first aperture (401, 403) and the second aperture” in lines 13-15. It is unclear if the first set of apertures comprises at least both the first aperture and the second aperture and the second set of apertures also comprises both the first aperture and the second aperture or if the first set of apertures comprises the at least one first aperture and second set of apertures comprises the second aperture.
	
5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 5, 7-11, 13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson (US 6,591,784) in view of Schuster et al. (US 6,557,488).  
	a. Regarding claim 1, Eriksson teaches a seal in combination with a teat cleaning cup for cleaning a teat of an udder wherein cleaning cup 3 comprises a teat cleaner having an exterior part that encloses an inner body 49 that forms a central cavity 51 configured to enclose the teat, the teat cleaner further having a set of channels 55, 57 located between the exterior part and the inner body the set of channels extending along a longitudinal direction of the teat cleaner [circumferentially separated channels 55, 57 which are intended to transport fluids into the inner space of the teat cleaning cup, col. 5 lines 15-17], the inner body comprising a set of apertures 73, 75, 77, 78 that connect the central cavity to the set of channels, and wherein the cleaning cup further comprises a lower part removably attached to the teat cleaner which lower part comprises at least one cleaning liquid valve 31, 33, 35, 37 connectable to a cleaning liquid supply [The cleaning liquid is alternated between the first- and second cleaning liquid supplying means 27, 29. This is accomplished by means of valve means 31, 33, 35, 37, col. 7 lines 37-40], and a drain for draining used cleaning liquid from the teat cleaner [ambient- and venting air into the teat cleaning cup 3 enhances the drainage of the cleaning liquid from the teat cleaning cup, col. 6 lines 65-67] wherein the set of channels and the set of apertures provide a fluid path for the cleaning liquid supply to flow from the at least one cleaning liquid valve into the central cavity for spraying the teat with the cleaning liquid to receive the cleaning liquid from the at least one cleaning liquid valve and distribute the cleaning liquid from the at least one cleaning liquid valve into the set of channels in the teat cleaner and via the set of apertures in the inner body of the teat cleaner to the central cavity for spraying the teat with the cleaning liquid [cleaning liquid is now injected, with high speed, into the teat cleaning cup 3 through the first or the second cleaning liquid conduits 27, 29, via the first or the second group of nozzle members 55 a-b, and through the orifices 73, 75 into the inner space 51 of the teat cleaning cup, col. 7 lines 33-37].
Eriksson does not specifically teach the seal located between the teat cleaner and the lower part comprises a first surface facing the teat cleaner and a second surface facing the lower part including at least a first aperture in fluid communication with the at least one cleaning liquid valve. Schuster teaches seal 102 located between teat cleaner 62 and lower part 72 comprises a first surface facing the teat cleaner and a second surface facing the lower part including at least a first aperture in fluid communication with the at least one cleaning liquid valve [the outside of the shell 62 constitutes an outer flange 102, and the opening 100 defines an inner flange provided with holes 104, col. 5 lines 45-47] for the purpose of providing a fluid tight teatcup seal including a first aperture inserted between the upper and lower part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson to include the seal located between the teat cleaner and the lower part comprises a first surface facing the teat cleaner and a second surface facing the lower part including at least a first aperture in fluid communication with the at least one cleaning liquid valve as taught by Schuster because doing so would have provided a fluid tight teatcup seal including a first aperture inserted between the upper and lower part.  
b. Regarding claim 5, Eriksson in view of Schuster teaches (references to Eriksson) the seal in combination with the teat cleaning cup according to claim 1 having an aperture for guiding used cleaning liquid from the teat cleaner to the drain of the lower part during operation of the teat cleaning cup [ambient- and venting air into the teat cleaning cup 3 enhances the drainage of the cleaning liquid from the teat cleaning cup, col. 6 lines 65-67]. Eriksson in view of Schuster teaches (references to Schuster) the seal in combination with the teat cleaning cup according to claim 1 wherein seal 102 is situated in a sealing position between the teat cleaner and the lower part during operation of the teat cleaning cup that comprises an aperture extending from the first surface to the second surface of the seal [the outside of the shell 62 constitutes an outer flange 102, and the opening 100 defines an inner flange provided with holes 104, col. 5 lines 45-47]. 
102.
Eriksson in view of Schuster does not specifically teach the seal is manufactured of a polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal in combination with the teat cleaning cup taught by Eriksson in view of Schuster to include the seal manufactured of a polymer because doing so would have provided a seal made from a commonly available and inexpensive material and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
d. Regarding claim 8, Eriksson teaches a teat cleaning cup for cleaning a teat of an udder which teat cleaning cup 3 comprises a teat cleaner comprising an inner body 49 forming a central cavity 51 configured to enclose a teat of an udder wherein the inner body comprises, an outer surface, and a set of apertures 73, 75, 77, 78 extending from the outer surface to an inner surface facing the central cavity; an exterior part 65 enclosing the inner body, and a set of channels 55, 57 situated between the inner body and the exterior part which extend along a longitudinal direction of the teat cleaner and connect to the set of apertures [circumferentially separated channels 55, 57 which are intended to transport fluids into the inner space of the teat cleaning cup, col. 5 lines 15-17]; a lower part removably attached to the teat cleaner which comprises at least one cleaning liquid valve 31, 33, 35, 37 connectable to a cleaning liquid supply and a drain for draining used cleaning liquid from the teat cleaner [ambient- and venting air into the teat cleaning cup 3 enhances the drainage of the cleaning liquid from the teat cleaning cup, col. 6 lines 65-67] including at least a first aperture in fluid communication with the at least one cleaning liquid valve to receive the cleaning liquid from the at least one cleaning liquid valve and distribute the cleaning liquid into the set of channels and via the set of apertures to the central cavity for spraying the teat with the cleaning liquid [cleaning liquid is now injected, with high speed, into the teat cleaning cup 3 through the first or the second cleaning liquid conduits 27, 29, via the first or the second group of nozzle members 55 a-b, and through the orifices 73, 75 into the inner space 51 of the teat cleaning cup, col. 7 lines 33-37]. 
102 located between teat cleaner 62 and lower part 72 comprises a first surface facing the teat cleaner and a second surface facing the lower part including at least a first aperture in fluid communication with the at least one cleaning liquid valve [the outside of the shell 62 constitutes an outer flange 102, and the opening 100 defines an inner flange provided with holes 104, col. 5 lines 45-47] for the purpose of providing a fluid tight teatcup seal including a first aperture inserted between the upper and lower part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson to include the seal located between the teat cleaner and the lower part comprises a first surface facing the teat cleaner and a second surface facing the lower part including at least a first aperture in fluid communication with the at least one cleaning liquid valve as taught by Schuster because doing so would have provided a fluid tight teatcup seal including a first aperture inserted between the upper and lower part.
  e. Regarding claim 9, Eriksson in view of Schuster teaches (references to Eriksson) the teat cleaning cup according to claim 8, wherein a first subset of the set of channels 55, 57 are connectable to any of the at least one cleaning liquid valve while a second subset of the set of channels 55, 57 are connected to ambient air via at least one aperture in the teat cleaner thereby supplying the second subset of the set of channels with air of standard atmosphere pressure [There are two types of channels. Substantially Y-shaped channels 55 intended for transportation of cleaning liquid and/or compressed air, and I-shaped channels 57 intended for transportation of ambient air, col. 5 lines 20-23].
f. Regarding claim 10, Eriksson in view of Schuster teaches (references to Eriksson) the teat cleaning cup according to claim 9 wherein at least the set of apertures 73, 75 connected to the first subset of the set of channels are angled tangentially with the central cavity of the inner body [orifices 73, 75 are angled so as to inject the cleaning liquid tangentially onto an inserted teat 9, col. 6 lines 36-38].
3. 
Eriksson in view of Schuster does not specifically teach at least one threaded insert connectable to a respective fastening element for removably attaching the lower part to the teat cleaner. Schuster teaches threaded insert 74 connectable to a respective fastening element for removably attaching the lower part to the teat cleaner [lock ring 74 which is provided with an internal thread on the inside 106 thereof, and the wall 84 of the receptacle is provided with a mating external thread on the outside of a rim 108 at the top end of the receptacle, col. 5 lines 54-57] for the purpose of providing an insert with an internal thread on the inside connectable to a mating external thread on a respective fastening element for removably attaching the lower part to the teat cleaner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson in view of Schuster to include at least one threaded insert connectable to a respective fastening element for removably attaching the lower part as taught by Schuster because doing so would have provided an insert with an internal thread on the inside connectable to a mating external thread on a respective fastening element for removably attaching the lower part.
h. Regarding claim 13, Eriksson in view of Schuster teaches (references to Eriksson) the teat cleaning cup according to claim 8 includes an upper part of teat cleaner 3 opposite the drain. Eriksson further teaches teat cleaner cup collar 11 mounted at an upper part of teat cleaner 3 [a flexible collar 11 mounted at the top of the outer Sleeve, col. 5 lines 38-40].
i. Regarding claim 17  Eriksson teaches a seal of a teat cleaning cup comprising a teat cleaner  and a lower part, the teat cleaner comprising an exterior part that encloses inner body 49 that forms central cavity 51 configured to enclose the teat, a set of channels 55, 57 located between the exterior part and the inner body extending along a longitudinal direction of the teat cleaner [circumferentially separated channels 55, 57 which are intended to transport fluids into the inner space of the teat cleaning cup, col. 5 lines 15-17], the inner body comprises a set of apertures 73, 75, 77, 78 that connect the central cavity to the set of channels; and the lower part of the teat cleaner comprises at least one cleaning liquid valve 31, 33, 35, 37 connectable to a cleaning liquid supply [The cleaning liquid is alternated between the first- and second cleaning liquid supplying means 27, 29. This is accomplished by means of valve means 31, 33, 35, 37, col. 7 lines 37-40] and a drain for draining used cleaning liquid from the teat cleaner, the set of channels and the set of apertures providing a fluid path for the cleaning liquid supply to flow from the at least one cleaning liquid valve into the central cavity for spraying the teat with the cleaning liquid the at least a first aperture is in fluid communication with the at least one cleaning liquid valve to receive the cleaning liquid from the at least one cleaning liquid valve and distribute the cleaning liquid into the set of channels  and via the set of apertures to the central cavity for spraying the teat with the cleaning liquid [cleaning liquid is now injected, with high speed, into the teat cleaning cup 3 through the first or the second cleaning liquid conduits 27, 29, via the first or the second group of nozzle members 55 a-b, and through the orifices 73, 75 into the inner space 51 of the teat cleaning cup, col. 7 lines 33-37].
Eriksson does not specifically teach the seal comprising at least a first aperture; a first surface configured for facing the teat cleaner and a second surface configured for facing the lower part of the teat cleaner with the seal located between the teat cleaner and the lower part. Schuster teaches seal 102 comprising at least a first aperture, a first surface configured for facing the teat cleaner and a second surface configured for facing lower part 72 of teat cleaner 62 with the seal located between the teat cleaner and the lower part [the outside of the shell 62 constitutes an outer flange 102, and the opening 100 defines an inner flange provided with holes 104, col. 5 lines 45-47] for the purpose of providing a fluid tight teatcup seal including a first aperture inserted between the upper and lower part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson to include the seal comprising at least a first aperture; a first surface configured for facing the teat cleaner and a second surface configured for facing the lower part of the teat cleaner with the seal located between the teat cleaner and the lower part as taught by Schuster because doing so would have provided a fluid tight teatcup seal including a first aperture inserted between the upper and lower part.

8. 	Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson (US 6,591,784) in view of Schuster et al. (US 6,557,488) and Brackett (US 5,415,130).  

Eriksson in view of Schuster does not specifically teach the seal further comprises at least one protrusion protruding from the first surface and fitting into the teat cleaner. Brackett teaches seal 62 further comprises at least one protrusion 68 protruding from the first surface and fitting into the teat cleaner [The upper surface of flange 62 also provides a surface on which to removably (re placeably) attach upwardly extending buttons or bumpers 68, col. 9 lines 43-46] for the purpose of providing upwardly extending protrusions protruding from the first surface into the teat cleaner as an abutment surface for the teat cleaner seal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal in combination with the teat cleaning cup taught by Eriksson in view of Schuster to include at least one protrusion protruding from the first surface and fitting into the teat cleaner as taught by Brackett because doing so would have provided upwardly extending protrusions protruding from the first surface into the teat cleaner as an abutment surface for the teat cleaner seal.  
b. Regarding claim 12, Eriksson in view of Schuster teaches (references to Eriksson) the teat cleaning cup according to claim 8 having teat cleaner 3. Eriksson in view of Schuster does not specifically teach the teat cleaner is produced by a two-step injection moulding. Brackett teaches the teat cleaner produced by a two-step injection moulding [Cup 40 may be manufactured inexpensively out of "Delrin" by injection molding, col. 8 lines 8-11] for the purpose of providing a teat cleaner manufactured inexpensively out of hard rigid plastics of a lubricating nature to provide a low coefficient of friction by injection molding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson in view of Schuster to include the teat cleaner produced by a two-step injection moulding as taught by Brackett because doing so would have provided a teat cleaner manufactured inexpensively out of hard rigid plastics of a lubricating nature to provide a low coefficient of friction by injection molding.  

9. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson (US 6,591,784) in view of Schuster et al. (US 6,557,488) and Thompson (US 4,530,307).
11 to the upper part of teat cleaner 3.
Eriksson in view of Schuster does not specifically teach the teat cleaner cup collar comprises a set of recesses configured to fit into the set of exterior flanges at least partly circumventing the teat cleaner for fixating the teat cleaner cup collar to the upper part of the teat cleaner. Thompson teaches teat cleaner cup collar 46 comprises a set of recesses 50, 51 configured to fit into a set of exterior flanges 18, 20 at least partly circumventing the teat cleaner fixating the teat cleaner cup collar to the upper part of the teat cleaner for the purpose of providing the teat cleaner cup collar with a set of exterior flanges which seat in a set of recesses to more securely fix the teat cleaner cup collar to the upper part of the teat cleaner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson in view of Schuster to include the teat cleaner cup collar comprises a set of recesses configured to fit into the set of exterior flanges at least partly circumventing the teat cleaner for fixating the teat cleaner cup collar to the upper part of the teat cleaneras taught by Thompson because doing so would have provided the teat cleaner cup collar with a set of exterior flanges which seat in a set of recesses to more securely fix the teat cleaner cup collar to the upper part of the teat cleaner.  

10. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson (US 6,591,784) in view of Schuster et al. (US 6,557,488) and Van Den Berg et al. (US Patent Publication 2012/0145083).
a. Regarding claim 15, Eriksson in view of Schuster teaches (references to Eriksson) the teat cleaning cup according to claim 13 comprising teat cleaner cup collar 11 and the central cavity of teat cleaning cup 3.
Eriksson in view of Schuster does not specifically teach an edge surrounding an opening of the teat cleaner cup collar configured to enclose the teat and physically remove dirt from the teat when inserted into the central cavity. Van Den Berg teaches edge 7 surrounding opening 5 of teat cleaner cup 3 configured to enclose teat 12 and physically remove dirt from the teat when inserted into central cavity 13 [teat cup 1 has ten flexible segments 4 which … can exert a (frictional) force on the teat, in order to thereby remove dirt and the like from the teat … an inner edge and/or segments of a teat cup are moved over a teat in order to thereby displace dirt [0044]] for the purpose of providing a frictional force on a teat to thereby remove dirt and the like from the teat introduced via a teat-receiving opening of the teat cup.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson in view of Schuster to include an edge surrounding an opening of the teat cleaner cup collar configured to enclose the teat and physically remove dirt from the teat when inserted into the central cavity as taught by Van Den Berg because doing so would have provided a frictional force on a teat to thereby remove dirt and the like from the teat introduced via a teat-receiving opening of the teat cup.  

11. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson (US 6,591,784) in view of Schuster et al. (US 6,557,488) and Sparr, Sr. (US 4,305,346).
a. Regarding claim 16, Eriksson in view of Schuster teaches the teat cleaning cup according to claim 8. Eriksson in view of Schuster does not specifically teach a handle. Sparr, Sr. teaches a handle [a supportive handle for said apparatus, the inner end of said handle opening into the interior of said cup shaped body at one side thereof, claim 2 Fig. 1] for the purpose of providing a supportive handle for easier handling of a teat cleaning cup. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teat cleaning cup taught by Eriksson in view of Schuster to include a handle as taught by Sparr, Sr. because doing so would have provided a supportive handle for easier handling of a teat cleaning cup.

Allowable Subject Matter
12.	Claims 2, 6, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R LARSEN/Examiner, Art Unit 3643